               Case 3:19-cv-01463-VC Document 127 Filed 04/15/21 Page 1 of 4




 1 Fred Norton (CA Bar No. 224725)                  MARK R. CONRAD (CA Bar No. 255667)
   Bree Hann (CA Bar No. 215695)                    GABRIELA KIPNIS (CA Bar No. 284965)
 2 Matthew W. Turetzky (CA Bar No. 280997)          MIGUEL GRADILLA (CA Bar No. 304125)
   THE NORTON LAW FIRM PC                           CONRAD | METLITZKY | KANE LLP
 3 299 Third Street, Ste 106                        Four Embarcadero Center, Suite 1400
   Oakland, California 94607                        San Francisco, CA 94111
 4 Telephone: (510) 906-4900                        Tel: (415) 343-7100
   Fax: (510) 906-4910                              Fax: (415) 343-7101
 5 fnorton@nortonlaw.com                            Email: mconrad@conmetkane.com
   bhann@nortonlaw.com                              Email: gkipnis@conmetkane.com
 6 mturetzky@nortonlaw.com                          Email: mgradilla@conmetkane.com
 7 Attorneys for Plaintiff                          Attorneys for Defendant
   TESLA, INC.                                      GUANGZHI CAO
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12

13   TESLA, INC., a Delaware corporation,      CASE NO. 19-cv-01463-VC
14           Plaintiff,
                                               JOINT STIPULATION OF
15      v.                                     DISMISSAL WITH PREJUDICE,
                                               FED R. CIV. P. 41(a)(1)(A)(ii)
16   GUANGZHI CAO, an individual,
17           Defendant.
18

19

20

21

22

23

24

25

26

27

28
                                              -1-
     CASE NO. 19-CV-01463-VC                             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
               Case 3:19-cv-01463-VC Document 127 Filed 04/15/21 Page 2 of 4




 1          WHEREAS, Defendant Guangzhi Cao (“Dr. Cao”) was an employee of Plaintiff Tesla, Inc.

 2 (“Tesla”) from April 2017 until January 2019, after which he became employed by XMotors from

 3 January 2019 until August 2020;

 4          WHEREAS, Tesla filed this action against Dr. Cao on March 21, 2019, asserting claims for

 5 misappropriation of trade secrets, breach of contract, and breach of the duty of loyalty;

 6          WHEREAS, Tesla claimed in its Complaint that, during his employment at Tesla, Dr. Cao took

 7 copies of Tesla’s Autopilot-related source code by uploading it to his personal iCloud account and

 8 retaining those copies after he resigned from Tesla in January 2019 and began working for XMotors, a

 9 competitor to Tesla, in violation of his agreements with Tesla and state and federal law;

10          WHEREAS, Dr. Cao claimed in response that he tried to delete the source code prior to his

11 departure from Tesla, that any retention of source code by him was inadvertent, and that he did not

12 disclose the source code to, or use it for the benefit of, XMotors or any other third party;

13          WHEREAS, Dr. Cao admits that during his employment at Tesla he uploaded Tesla’s Autopilot

14 source code to his personal, cloud-based storage account; that these source code files were synced or

15 saved on certain personal electronic devices; and that source code was retained on certain personal

16 electronic devices in his possession when Tesla brought this lawsuit;

17          WHEREAS, Dr. Cao admits that he should not have uploaded Tesla’s Autopilot source code to

18 his personal, cloud-based storage account; that the source code should not have been synced or saved to

19 his personal electronic devices; and that he had an obligation to return all Tesla confidential, proprietary,

20 and/or trade secret information in his possession on or before his last day at Tesla;

21          WHEREAS, Dr. Cao apologizes to Tesla for his actions;

22          WHEREAS, Tesla and Dr. Cao have entered into a settlement agreement to resolve all claims

23 asserted in this action, the terms of which are confidential but include a monetary payment made by Dr.

24 Cao to Tesla;

25          NOW, THEREFORE, in light of their settlement, the parties, through undersigned counsel,

26 hereby stipulate and agree, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that the above-

27 captioned matter shall be and hereby is dismissed with prejudice, each party to bear its fees and costs.

28
                                                        -2-
     CASE NO. 19-CV-01463-VC                                        JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
             Case 3:19-cv-01463-VC Document 127 Filed 04/15/21 Page 3 of 4




 1                                            Respectfully submitted,

 2

 3 Date: April 15, 2021                       CONRAD | METLITZKY | KANE LLP

 4

 5                                            /s/ Mark R. Conrad
                                              MARK CONRAD
 6
                                              Attorneys for Guangzhi Cao
 7

 8
     Date: April 15, 2021                     THE NORTON LAW FIRM
 9

10

11                                            /s/ Fred Norton
                                              FRED NORTON
12                                            Attorneys for Tesla Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -3-
     CASE NO. 19-CV-01463-VC                           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
             Case 3:19-cv-01463-VC Document 127 Filed 04/15/21 Page 4 of 4




 1                                   DECLARATION OF CONSENT

 2         The undersigned attests, pursuant to Civil L.R. 5-1(i)(3), that concurrence in the filing of the

 3 document has been obtained from the other signatories to this document.

 4
     Date: April 15, 2021                              /s/ Mark R. Conrad
 5                                                     MARK CONRAD
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
     CASE NO. 19-CV-01463-VC                                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
